


Exhibit 10.38

 

Execution Version

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(G. Price Cooper, IV)

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 8,
2012 by and between TEXAS ROADHOUSE MANAGEMENT CORP., a Kentucky corporation
(the “Company”), and G. PRICE COOPER, IV, a resident of the Commonwealth of
Kentucky (“Executive”).

 

RECITALS

 

A.            The Executive is currently employed as the Chief Financial Officer
of Texas Roadhouse, Inc. pursuant to an Amended and Restated Employment
Agreement dated January 27, 2010 (the “Existing Employment Agreement”).

 

B.            Executive and the Company each desire to replace the Existing
Employment Agreement with this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

 

1.             Effective Date. The terms and conditions of Executive’s
employment hereunder shall become effective January 8, 2012 (the “Effective
Date”).  The parties agree that the Existing Employment Agreement is superseded
and replaced by this Agreement and that the Existing Employment Agreement is of
no further force and effect as of the Effective Date.

 

2.             Employment. Subject to all the terms and conditions of this
Agreement, Executive’s period of employment under this Agreement shall be the
period commencing on the Effective Date and ending on January 7, 2015 (the
“Third Anniversary Date”), which term, unless otherwise agreed to by the
parties, shall be extended on the Anniversary Date and on each anniversary of
that date thereafter, for a period of one year thereafter (which term together
with any such extensions, if any, shall be hereinafter defined as the “Term”),
unless the Executive’s employment terminates earlier in accordance with
Section 9 hereof.  Thereafter, if Executive continues in the employ of the
Company, the employment relationship shall be at will, terminable by either
Executive or the Company at any time and for any reason, with or without cause,
and subject to such terms and conditions established by the Company from time to
time.

 

3.             Position and Duties.

 

(a)           Employment with the Company. While Executive is employed by the
Company during the Term, Executive shall be employed as the Chief Financial
Officer of Texas Roadhouse, Inc., and such other titles as the Company may
designate,

 

1

--------------------------------------------------------------------------------


 

and shall perform such duties and responsibilities as the Company shall assign
to him from time to time, including duties and responsibilities relating to
Texas Roadhouse, Inc.’s wholly-owned and partially owned subsidiaries and other
affiliates.

 

(b)           Performance of Duties and Responsibilities. Executive shall serve
the Company faithfully and to the best of his ability and shall devote his full
working time, attention and efforts to the business of the Company during his
employment with the Company hereunder. While Executive is employed by the
Company during the Term, Executive shall report to the President and to the
Chairman, Chief Executive Officer or to such other person as designated by the
Board of Directors of Texas Roadhouse, Inc. (the “Board”). Executive hereby
represents and confirms that he is under no contractual or legal commitments
that would prevent him from fulfilling his duties and responsibilities as set
forth in this Agreement. During his employment with the Company, Executive shall
not accept other employment or engage in other material business activity,
except as approved in writing by the Board. Executive may participate in
charitable activities and personal investment activities to a reasonable extent,
and he may serve as a director of business organizations as approved by the
Board, so long as such activities and directorships do not interfere with the
performance of his duties and responsibilities hereunder.

 

4.             Compensation.

 

(a)           Base Salary. While Executive is employed by the Company during the
Term, the Company shall pay to Executive a base salary at the rate of Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) per fiscal year, less
deductions and withholdings, which base salary shall be paid in accordance with
the Company’s normal payroll policies and procedures.  If the Executive’s
employment is extended beyond the Third Anniversary Date as provided in
Section 2, then on or after the Third Anniversary Date, and annually thereafter,
the Executive’s base salary may be reviewed by the Compensation Committee of the
Board to determine whether it should be increased.

 

(b)           Incentive Bonus. Commencing with the first full fiscal quarter of
the Company’s 2012 fiscal year and for each full fiscal quarter thereafter that
Executive is employed by the Company during the Term, Executive shall be
eligible for an annual incentive bonus, to be paid on a quarterly basis, based
upon achievement of defined goals established by the Compensation Committee of
the Board and in accordance with the terms of any incentive plan of the Company
in effect from time to time (the “Incentive Bonus”).

 

(i)            The level of achievement of the objectives each fiscal quarter
and the amount payable as Incentive Bonus shall be determined in good faith by
the Compensation Committee of the Board. Any Incentive Bonus earned for a fiscal
quarter shall be paid to Executive in a single lump sum on or before the
74th day following the last day of such fiscal quarter.

 

2

--------------------------------------------------------------------------------


 

(ii)           Subject to the achievement of the goals established by the
Compensation Committee, as determined by the Compensation Committee, in fiscal
year 2012, Executive shall be eligible for an annual target incentive bonus of
One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00).  If the Executive’s
employment is extended beyond the Third Anniversary Date as provided in
Section 2, then on or after the Third Anniversary Date, and annually thereafter,
the Executive’s annual target incentive bonus may be reviewed by the
Compensation Committee of the Board to determine whether it should be increased.

 

(c)           Stock Awards.

 

(i)            Pursuant to Section 7 of the Texas Roadhouse, Inc. 2004 Equity
Incentive Plan (the “Equity Incentive Plan”) in place on the Effective Date, on
January 8, 2012 the Executive shall be granted a stock bonus award whereby the
Executive has the conditional right to receive upon vesting 75,000 shares of the
common stock of Texas Roadhouse, Inc. (the “Restricted Stock Units”), provided
this Agreement has been fully executed by both the Executive and the Company. 
If it has not been fully executed by January 8, 2012, the Restricted Stock Units
will be granted to the Executive on the date it is fully executed.

 

(ii)           The Restricted Stock Units shall vest in three equal installments
as follows provided the Executive continues to provide services to the Company,
as provided in the Equity Incentive Plan, as follows:

 

January 7, 2013

 

25,000

 

January 7, 2014

 

25,000

 

January 7, 2015

 

25,000

 

 

(iii)          In the event of a termination of Executive’s Employment by the
Company other than for Cause (as defined below) or in the event of termination
by Executive for Good Reason (as defined below) within 12 months following a
Change of Control (as defined below), or prior to a Change of Control at the
direction of a person who has entered into an agreement with the Company, the
consummation of which will constitute a Change of Control, and contingent upon
Executive’s execution of a full release of claims in the manner set forth in
Section 10(h), all options or stock awards granted under any stock option and
stock incentive plans of the Company that are outstanding as of the date of
termination shall become immediately vested, and in the case of stock options,
shall immediately become exercisable in full and shall remain exercisable until
the earlier of (A) two years after termination of Executive’s employment by the
Company or (B) the option expiration date as set forth in the applicable option
agreement.

 

(iv)           A “Change of Control” shall mean that one of the following events
has taken place at any time during the Term:

 

3

--------------------------------------------------------------------------------


 

(A)          The stockholders of the Company approve one of the following:

 

(I)            Any merger or statutory plan of exchange involving the Company
(“Merger”) in which the Company is not the continuing or surviving corporation
or pursuant to which the Common Stock, $0.001 par value (“Common Stock”) would
be converted into cash, securities or other property, other than a Merger
involving the Company in which the holders of Common Stock immediately prior to
the Merger have substantially the same proportionate ownership of common stock
of the surviving corporation after the Merger; or

 

(II)           Any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Company or the adoption of any plan or proposal for the liquidation or
dissolution;

 

(B)           During any period of 12 months or less, individuals who at the
beginning of such period constituted a majority of the Board of Directors cease
for any reason to constitute a majority thereof unless the nomination or
election of such new directors was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
period;

 

(C)           A tender or exchange offer, other than one made by:

 

(I)            the Company, or by

 

(II)           W. Kent Taylor or any corporation, limited liability company,
partnership, or other entity in which W. Kent Taylor (x) owns a direct or
indirect ownership of 50% or more or (y) controls 50% or more of the voting
power (collectively, the “Taylor Parties”)

 

is made for the Common Stock (or securities convertible into Common Stock) and
such offer results in a portion of those securities being purchased and the
offeror after the consummation of the offer is the beneficial owner (as
determined pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities
representing in excess of the greater of (a) at least 20 percent of the voting
power of outstanding securities of the Company or (b) the percentage of the
voting power of the outstanding securities of the Company collectively held by
all of the Taylor Parties; or

 

(D)          Any person other than a Taylor Party becomes the beneficial owner
of securities representing in excess of the greater of (i) 20 percent of the
aggregate voting power of the outstanding securities of

 

4

--------------------------------------------------------------------------------


 

the Company as disclosed in a report on Schedule 13D of the Exchange Act or
(ii) the percentage of the voting power of the outstanding securities of the
Company collectively held by all of the Taylor Parties.

 

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.

 

(v)           A termination by Executive for “Good Reason” shall mean a
termination based on:

 

(A)          the assignment to Executive of a different title or job
responsibilities that result in a substantial decrease in the level of
responsibility from those in effect immediately prior to the Change of Control;

 

(B)           a reduction by the Company or the surviving company in Executive’s
base pay as in effect immediately prior to the Change of Control;

 

(C)           a significant reduction by the Company or the surviving company in
total benefits available to Executive under cash incentive, stock incentive and
other employee benefit plans after the Change of Control compared to the total
package of such benefits as in effect prior to the Change of Control;

 

(D)          the requirement by the Company or the surviving company that
Executive be based more than 50 miles from where Executive’s office is located
immediately prior to the Change of Control, except for required travel on
company business to an extent substantially consistent with the business travel
obligations which Executive undertook on behalf of the Company prior to the
Change of Control; or

 

(E)           the failure by the Company to obtain from any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (“Successor”) the
assent to this Agreement contemplated by Section 13(g) hereof;

 

which is not cured within 30 days after Executive has delivered written notice
of such condition to the Employer.  In each case, Executive must give the
Company notice of the condition within 90 days of the initial existence of the
condition, and the separation from service must occur within a period of time
not to exceed two years (or such shorter period as provided herein) following
the initial existence of

 

5

--------------------------------------------------------------------------------


 

one or more of the conditions set forth above, or any termination will not be
considered to be for Good Reason.

 

(d)           Benefits. While Executive is employed by the Company during the
Term, Executive shall be entitled to participate in all employee benefit plans
and programs of the Company that are available to employees generally to the
extent that Executive meets the eligibility requirements for each individual
plan or program. The Company provides no assurance as to the adoption or
continuance of any particular employee benefit plan or program, and Executive’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto.

 

(e)           Expenses. While Executive is employed by the Company during the
Term, the Company shall reimburse Executive for all reasonable and necessary
out-of-pocket business, travel and entertainment expenses incurred by him in the
performance of his duties and responsibilities hereunder, subject to the
Company’s normal policies and procedures for expense verification and
documentation.  Any reimbursements made under this Section 4(e) will be paid on
or before the last day of the Executive’s taxable year following the taxable
year in which the expense is incurred.

 

(f)            Vacations and Holidays.  Executive shall be entitled to be absent
from his duties for the Company by reason of vacation for a period of four weeks
per fiscal year, or such longer period as the Company allows based on employment
tenure with the Company.  The Executive’s vacation time each fiscal year will
accrue in accordance with the Company’s normal policies and procedures. 
Executive shall coordinate his vacation schedule with the Company so as not to
impose an undue burden on the Company.  In addition, Executive shall be entitled
to such national and religious holidays as the Company shall approve for all of
its employees from time to time.

 

(g)           Clawback Provisions.  Notwithstanding any other provision in this
Agreement to the contrary, any incentive based compensation, or any other
compensation, paid or payable to Executive pursuant to this Agreement or any
other agreement or arrangement with the Company which is subject to recovery
under any law, government regulation, order or stock exchange listing
requirement, will be subject to such deductions and clawback (recovery) as may
be required to be made pursuant to law, government regulation, order, stock
exchange listing requirement (or any policy of the Company adopted pursuant to
any such law, government, regulation, order or stock exchange listing
requirement).  Executive specifically authorizes the Company to withhold from
his future wages any amounts that may become due under this provision. 
Notwithstanding the foregoing, Executive’s authorization to withhold amounts
from future wages that may become due under this provision does not apply and is
specifically rescinded in the event of a Change in Control.  This section
4(g) shall survive the termination of this Agreement for a period of three
(3) years.

 

5.             Affiliated Entities. As used in this Agreement, “Company” shall
include the Company and each corporation, limited liability company,
partnership, or other entity that is controlled by Texas Roadhouse, Inc., or is
under common control with the Texas

 

6

--------------------------------------------------------------------------------


 

Roadhouse, Inc. (in each case “control” meaning the direct or indirect ownership
of 50% or more of all outstanding equity interests).

 

6.             Confidential Information; Non-Disparagement.

 

(a)           Except as required in the performance of Executive’s duties as an
employee of the Company or as authorized in writing by the Board, Executive
shall not, either during Executive’s employment with the Company or at any time
thereafter, use, disclose or make accessible to any person any confidential
information for any purpose. “Confidential Information” means information
proprietary to the Company or its suppliers or prospective suppliers and not
generally known (including trade secret information) about the Company’s
suppliers, products, services, personnel, customers, recipes, pricing, sales
strategies, technology, computer software code, methods, processes, designs,
research, development systems, techniques, finances, accounting, purchasing, and
plans. All information disclosed to Executive or to which Executive obtains
access, whether originated by Executive or by others, during the period of
Executive’s employment by the Company (whether before, during, or after the
Term), shall be presumed to be Confidential Information if it is treated by the
Company as being Confidential Information or if Executive has a reasonable basis
to believe it to be Confidential Information. Executive acknowledges that the
above-described knowledge and information constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. During Executive’s employment with
the Company, Executive shall refrain from committing any acts that would
materially reduce the value of such knowledge or information to the Company. The
foregoing obligations of confidentiality shall not apply to any knowledge or
information that (i) is now or subsequently becomes generally publicly known, or
(ii) is required to be disclosed by law or legal process, other than as a direct
or indirect result of the breach of this Agreement by Executive. Executive
acknowledges that the obligations imposed by this Section 6 are in addition to,
and not in place of, any obligations imposed by applicable statutory or common
law.

 

(b)           Executive shall not at any time during the Term and during the
Restricted Period (as defined below), or after the Term disparage the Company,
any of its affiliates and any of their respective officers and directors, and
shall not, without the prior written consent of the Company, disclose any
information he may have learned during employment with the Company, including,
but not limited to, any personal or financial information about an officer or
director or his or her family member(s).

 

7

--------------------------------------------------------------------------------


 

7.             Noncompetition Covenant.

 

(a)           Agreement Not to Compete. During Executive’s employment with the
Company (whether before, during, or after the Term) and during the Restricted
Period, Executive shall not, directly or indirectly, on his own behalf or on
behalf of any person or entity other than the Company, including without
limitation as a proprietor, principal, agent, partner, officer, director,
stockholder, employee, member of any association, consultant or otherwise,
engage in any business that is directly competitive with the business of the
Company, including without limitation any business that operates one or more
full-service, casual dining steakhouse restaurants, within the 50 United States
or any foreign country in which the Company is operating or in which the
Executive knows the Company contemplates commencing operations during the
Restricted Period.  The provisions of this Section 7(a) shall also apply to any
business which is directly competitive with any other business which the Company
acquires or develops during Executive’s employment with the Company.

 

(b)           Agreement Not to Hire. Except as required in the performance of
Executive’s duties as an employee of the Company, during Executive’s employment
with the Company (whether before, during, or after the Term) and during the
Restricted Period, Executive shall not, directly or indirectly, hire, engage or
solicit or induce or attempt to induce to cease working for the Company, any
person who is then an employee of the Company or who was an employee of the
Company during the six (6) month period immediately preceding Executive’s
termination of employment with the Company.

 

(c)           Agreement Not to Solicit. Except as required in the performance of
Executive’s duties as an employee of the Company, during Executive’s employment
with the Company (whether before, during, or after the Term) and during the
Restricted Period, Executive shall not, directly or indirectly, solicit,
request, advise, induce or attempt to induce any vendor, supplier or other
business contact of the Company to cancel, curtail, cease doing business with,
or otherwise adversely change its relationship with the Company.

 

(d)           Restricted Period. “Restricted Period” hereunder means the period
commencing on the last day of Executive’s employment with the Company and ending
on the date that is two years following the last day of the Term.

 

(i)            In the event the Executive’s employment is terminated by the
Company without Cause following a Change in Control as defined in this
Agreement, and before the end of the Term of this Agreement, the Restricted
Period will begin on the last day of the Executive’s employment with the Company
and end on the date the last payment of the current base salary is made to the
Executive pursuant to paragraph 10(c).

 

(e)           Acknowledgment. Executive hereby acknowledges that the provisions
of this Section 7 are reasonable and necessary to protect the legitimate
interests of the Company and that any violation of this Section 7 by Executive
shall cause substantial and irreparable harm to the Company to such an extent
that monetary damages alone would be an inadequate remedy therefor. Therefore,
in the event that

 

8

--------------------------------------------------------------------------------


 

Executive violates any provision of this Section 7, the Company shall be
entitled to an injunction, in addition to all the other remedies it may have,
restraining Executive from violating or continuing to violate such provision.

 

(f)            Blue Pencil Doctrine. If the duration of, the scope of or any
business activity covered by any provision of this Section 7 is in excess of
what is determined to be valid and enforceable under applicable law, such
provision shall be construed to cover only that duration, scope or activity that
is determined to be valid and enforceable. Executive hereby acknowledges that
this Section 7 shall be given the construction that renders its provisions valid
and enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

 

(g)           Permitted Equity Ownership. Ownership by Executive, as a passive
investment, of less than 2.5% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 7.

 

8.             Intellectual Property.

 

(a)           Disclosure and Assignment. As of the Effective Date, Executive
hereby transfers and assigns to the Company (or its designee) all right, title,
and interest of Executive in and to every idea, concept, invention, and
improvement (whether patented, patentable or not) conceived or reduced to
practice by Executive whether solely or in collaboration with others while he is
employed by the Company, and all copyrighted or copyrightable matter created by
Executive whether solely or in collaboration with others while he is employed by
the Company that relates to the Company’s business (collectively, “Creations”).
Executive shall communicate promptly and disclose to the Company, in such form
as the Company may request, all information, details, and data pertaining to
each Creation. Every copyrightable Creation, regardless of whether copyright
protection is sought or preserved by the Company, shall be a “work made for
hire” as defined in 17 U.S.C. § 101, and the Company shall own all rights in and
to such matter throughout the world, without the payment of any royalty or other
consideration to Executive or anyone claiming through Executive.

 

(b)           Trademarks. All right, title, and interest in and to any and all
trademarks, trade names, service marks, and logos adopted, used, or considered
for use by the Company during Executive’s employment (whether or not developed
by Executive) to identify the Company’s business or other goods or services
(collectively, the “Marks”), together with the goodwill appurtenant thereto, and
all other materials, ideas, or other property conceived, created, developed,
adopted, or improved by Executive solely or jointly during Executive’s
employment by the Company and relating to its business shall be owned
exclusively by the Company. Executive shall not have, and will not claim to
have, any right, title, or interest of any kind in or to the Marks or such other
property.

 

9

--------------------------------------------------------------------------------

 

(c)           Documentation. Executive shall execute and deliver to the Company
such formal transfers and assignments and such other documents as the Company
may request to permit the Company (or its designee) to file and prosecute such
registration applications and other documents it deems useful to protect or
enforce its rights hereunder. Any idea, invention, copyrightable matter, or
other property relating to the Company’s business and disclosed by Executive
prior to the first anniversary of the effective date of Executive’s termination
of employment shall be deemed to be governed by the terms of this Section 8
unless proven by Executive to have been first conceived and made after such
termination date.

 

(d)           Non-Applicability. Executive is hereby notified that this
Section 8 does not apply to any invention for which no equipment, supplies,
facility, Confidential Information, or other trade secret information of the
Company was used and which was developed entirely on Executive’s own time,
unless (i) the invention relates (A) directly to the business of the Company or
(B) to the Company’s actual or demonstrably anticipated research or development,
or (ii) the invention results from any work performed by Executive for the
Company.

 

9.             Termination of Employment.

 

(a)           Executive’s employment with the Company shall terminate
immediately upon:

 

(i)            Executive’s receipt of written notice from the Company of the
termination of his employment;

 

(ii)           the Company’s receipt of Executive’s written or oral resignation
from the Company;

 

(iii)          Executive’s Disability (as defined below); or

 

(iv)          Executive’s death.

 

(b)           The date upon which Executive’s termination of employment with the
Company occurs shall be the “Termination Date.”

 

Provided that, for purposes of the timing of payments triggered by the
Termination Date under Section 10, the Termination Date shall not be considered
to have occurred until the date the Executive and the Company reasonably
anticipate that (i) Executive will not perform any further services for the
Company or any other entity considered a single employer with the Company under
Section 414(b) or (c) of the Internal Revenue Code (but substituting 50% for 80%
in the application thereof) (the “Employer Group”), or (ii) the level of bona
fide services Executive will perform for the Employer Group after that date will
permanently decrease to less than 20% of the average level of bona fide services
performed over the previous 36 months (or if shorter over the duration of
service).  For this purpose, service performed as an employee or as an
independent contractor is

 

10

--------------------------------------------------------------------------------


 

counted, except that service as a member of the board of directors of an
Employer Group entity is not counted unless termination benefits under this
Employment Agreement are aggregated with benefits under any other Employer Group
plan or agreement in which Executive also participates as a director.  Executive
will not be treated as having a termination of his employment while he is on
military leave, sick leave or other bona fide leave of absence if the leave does
not exceed six months or, if longer, the period during which Executive has a
reemployment right under statute or contract.  If a bona fide leave of absence
extends beyond six months, Executive’s employment will be considered to
terminate on the first day after the end of such six month period, or on the day
after Executive’s statutory or contractual reemployment right lapses, if later. 
The Company will determine when Executive’s Termination Date occurs based on all
relevant facts and circumstances, in accordance with Treasury Regulation
Section 1.409A-1(h).

 

10.           Payments upon Termination of Employment.

 

(a)           If Executive’s employment with the Company is terminated by reason
of:

 

(i)            Executive’s abandonment of his employment or Executive’s
resignation for any reason (whether or not such resignation is set forth in
writing or otherwise communicated to the Company);

 

(ii)           termination of Executive’s employment by the Company for Cause
(as defined below); or

 

(iii)          termination of Executive’s employment by the Company without
Cause following expiration of the Term;

 

the Company shall pay to Executive his then-current base salary through the
Termination Date.

 

(b)           Except in the case of a Change in Control, which is governed by
Section 10(c) below, if Executive’s employment with the Company is terminated by
the Company pursuant to Section 9(a)(i) effective prior to the expiration of the
Term for any reason other than for Cause (as defined below), then the Company
shall pay to Executive, subject to Section 10(h) of this Agreement:

 

(i)            his then-current base salary through the Termination Date;

 

(ii)           any earned and unpaid annual Incentive Bonus for the fiscal
quarter immediately preceding the fiscal quarter in which the Termination Date
occurs;

 

(iii)          the amount of his then current base salary that Executive would
have received from the Termination Date through

 

11

--------------------------------------------------------------------------------


 

the date that is 180 days following such Termination Date; and

 

(iv)          $75,000.00.

 

Any amount payable to Executive pursuant to Section 10(b)(iii) shall be subject
to deductions and withholdings and shall be paid to Executive by the Company in
the same periodic installments in accordance with the Company’s regular payroll
practices commencing on the first normal payroll date of the Company following
the expiration of all applicable rescission periods provided by law; provided,
however, that at the option of the Compensation Committee and if in compliance
with Code Section 409A, amounts payable pursuant to Section 10(b)(iii) may be
paid in a lump sum.  Any amount payable to Executive pursuant to
Section 10(b)(ii) shall be paid to Executive by the Company in the same manner
and at the same time that Incentive Bonus payments are made to current employees
of the Company, but no earlier than the first normal payroll date of the Company
following the expiration of all applicable rescission periods provided by law. 
Any amount payable to Executive pursuant to Section 10(b)(iv) shall be paid in a
lump sum.

 

(c)           If Executive’s employment is terminated by the Company without
Cause following a Change in Control as defined in this Agreement and before the
end of the Term of this Agreement, or if the Executive’s employment is
terminated by the Executive for Good Reason following a Change in Control and
before the end of the Term, then the Company shall pay to Executive, subject to
Executive’s compliance with Section 10(h) of this Agreement, an amount equal to
his then current base salary and incentive bonus through the end of Term of the
Agreement, paid in the same periodic installments in accordance with the
Company’s regular payroll practices, but in no event will the Company pay the
Executive less than one year of his current base salary and incentive bonus.  At
the option of the Compensation Committee and if in compliance with Code
Section 409A, amounts payable pursuant to Section 10(c) may be paid in a lump
sum.

 

(d)           If Executive’s employment with the Company is terminated effective
prior to the expiration of the Term by reason of Executive’s death or
Disability, the Company shall pay to Executive or his beneficiary or his estate,
as the case may be;

 

(i)            his then-current base salary through the Termination Date;

 

(ii)           any earned and unpaid annual Incentive Bonus for the fiscal
quarter immediately preceding the fiscal quarter in which the Termination Date
occurs;

 

(iii)          the amount of his then current base salary that Executive would
have received from the Termination Date through the date that is 180 days
following such Termination Date; and

 

12

--------------------------------------------------------------------------------


 

(iv)          $75,000.00.

 

Any amount payable to Executive pursuant to Section 10(d)(iii) shall be subject
to deductions and withholdings and shall be paid to Executive or his estate or
beneficiary by the Company in the same periodic installments in accordance with
the Company’s regular payroll practices commencing on the first normal payroll
date of the Company following the expiration of all applicable rescission
periods provided by law; provided, however, that at the option of the
Compensation Committee and if in compliance with Code Section 409A, amounts
payable pursuant to Section 10(d)(iii) may be paid in a lump sum.  Any amount
payable to Executive or his estate or beneficiary pursuant to
Section 10(d)(ii) shall be paid to Executive or his estate or beneficiary by the
Company in the same manner and at the same time that Incentive Bonus payments
are made to current employees of the Company, but no earlier than the first
normal payroll date of the Company following the expiration of all applicable
rescission periods provided by law. Any amount payable to Executive or his
estate or beneficiary pursuant to Section 10(d)(iv) shall be paid in a lump sum.

 

(e)           “Cause” hereunder shall mean:

 

(i)            an act or acts of dishonesty undertaken by Executive and intended
to result in substantial gain or personal enrichment of Executive at the expense
of the Company;

 

(ii)           unlawful conduct or gross misconduct that is willful and
deliberate on Executive’s part and that, in either event, is materially
injurious to the Company;

 

(iii)          the conviction of Executive of a felony;

 

(iv)          material and deliberate failure of Executive to perform his duties
and responsibilities hereunder or to satisfy his obligations as an officer or
employee of the Company, which failure has not been cured by Executive within
ten days after written notice thereof to Executive from the Company; or

 

(v)           material breach of any terms and conditions of this Agreement by
Executive not caused by the Company, which breach has not been cured by
Executive within ten days after written notice thereof to Executive from the
Company.

 

(f)            “Disability” hereunder shall mean the inability of Executive to
perform on a full-time basis the duties and responsibilities of his employment
with the Company by reason of his illness or other physical or mental impairment
or condition, if

 

13

--------------------------------------------------------------------------------


 

such inability continues for an uninterrupted period of 45 days or more during
any 360-day period. A period of inability shall be “uninterrupted” unless and
until Executive returns to full-time work for a continuous period of at least 30
days.

 

(g)           In the event of termination of Executive’s employment, the sole
obligation of the Company hereunder shall be its obligation to make the payments
called for by Sections 10(a), 10(b), 10(c) or 10(d) hereof, as the case may be,
and the Company shall have no other obligation to Executive or to his
beneficiary or his estate, except as otherwise provided by law.

 

(h)           Notwithstanding any other provision hereof, the Company shall not
be obligated to make any payments under Section 10(b)(ii), (iii) or (iv) or
10(c) of this Agreement unless Executive has signed a full release of claims
against the Company, in a form and scope to be prescribed by the Board, all
applicable consideration periods and rescission periods provided by law shall
have expired, and Executive is in strict compliance with the terms of this
Agreement as of the dates of the payments.  Executive must execute and deliver
such release to the Company on the date set by the Company, which shall be no
later than 60 days following Executive’s Termination Date, and the release will
be delivered by the Company to the Executive at least 21 days before the
deadline set for its return.

 

11.           Return of Property. Upon termination of Executive’s employment
with the Company, Executive shall deliver promptly to the Company all records,
files, manuals, books, forms, documents, letters, memoranda, data, customer
lists, tables, photographs, video tapes, audio tapes, computer disks and other
computer storage media, and copies thereof, that are the property of the
Company, or that relate in any way to the business, products, services,
personnel, customers, prospective customers, suppliers, practices, or techniques
of the Company, and all other property of the Company (such as, for example,
computers, pagers, credit cards, and keys), whether or not containing
Confidential Information, that are in Executive’s possession or under
Executive’s control.

 

12.           Remedies. Executive acknowledges that it would be difficult to
fully compensate the Company for monetary damages resulting from any breach by
him of the provisions of Sections 6, 7, 8, and 11 hereof. Accordingly, in the
event of any actual or threatened breach of any such provisions, the Company
shall, in addition to any other remedies it may have, be entitled to injunctive
and other equitable relief to enforce such provisions, and such relief may be
granted without the necessity of proving actual monetary damages.

 

13.           Miscellaneous.

 

(a)           Governing Law. This Agreement shall be governed by, subject to,
and construed in accordance with the laws of the Commonwealth of Kentucky
without regard to conflict of law principles. Any action relating to this
Agreement shall only be brought in a court of competent jurisdiction in the
Commonwealth of Kentucky, and the parties consent to the jurisdiction, venue and
convenience of such courts.

 

14

--------------------------------------------------------------------------------


 

(b)           Jurisdiction and Law. Executive and the Company consent to
jurisdiction of the courts of the Commonwealth of Kentucky and/or the federal
district courts, Western District of Kentucky, for the purpose of resolving all
issues of law, equity, or fact, arising out of or in connection with this
Agreement. Any action involving claims of a breach of this Agreement shall be
brought in such courts. Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Kentucky and hereby waives any
defense of lack of personal jurisdiction or forum non conveniens. Venue, for the
purpose of all such suits, shall be in Jefferson County, Commonwealth of
Kentucky.

 

(c)           Entire Agreement. Except for any written stock option agreement
and related agreements between Executive and the Company, this Agreement
contains the entire agreement of the parties relating to Executive’s employment
with the Company and supersedes all prior agreements and understandings with
respect to such subject matter including without limitation the Prior Employment
Agreement, and the parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement that are not set
forth herein.  As of the Effective Date, the Prior Employment Agreement shall
terminate and be of no further force or effect; provided, however, any
obligations of Executive or the Company arising under the Prior Employment
Agreement prior to the Effective Date shall survive such termination.

 

(d)           No Violation of Other Agreements. Executive hereby represents and
agrees that neither (i) Executive’s entering into this Agreement,
(ii) Executive’s employment with the Company, nor (iii) Executive’s carrying out
the provisions of this Agreement, will violate any other agreement (oral,
written or other) to which Executive is a party or by which Executive is bound.

 

(e)           Amendments. No amendment or modification of this Agreement shall
be deemed effective unless made in writing and signed by the parties hereto.

 

(f)            No Waiver. No term or condition of this Agreement shall be deemed
to have been waived, except by a statement in writing signed by the party
against whom enforcement of the waiver is sought. Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

(g)           Assignment. This Agreement shall not be assignable, in whole or in
part, by either party without the prior written consent of the other party,
except that the Company may, without the consent of Executive, assign its rights
and obligations under this Agreement (i) to any entity with which the Company
may merge or consolidate, or (ii) to any corporation or other person or business
entity to which the Company may sell or transfer all or substantially all of its
assets. Upon Executive’s written request, the Company will seek to have any
Successor by agreement assent to the fulfillment by the Company of its
obligations under this Agreement.  After any assignment by the Company pursuant
to this Section 13(g), the Company shall be discharged from all further
liability

 

15

--------------------------------------------------------------------------------


 

hereunder and such assignee shall thereafter be deemed to be the “Company” for
purposes of all terms and conditions of this Agreement, including this
Section 13.

 

(h)           Counterparts. This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

 

(i)            Severability. Subject to Section 7(f) hereof, to the extent that
any portion of any provision of this Agreement shall be invalid or
unenforceable, it shall be considered deleted herefrom and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect.

 

(j)            Survival. The terms and conditions set forth in Sections 4(g), 5,
6, 7, 8, 9, 11, 12, and 13 of this Agreement, and any other provision that
continues by its terms, shall survive expiration of the Term or termination of
Executive’s employment for any reason.

 

(k)           Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 

(l)            Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class certified or registered mail, postage prepaid, if to the
Company, at the Company’s principal place of business, and if to Executive, at
his home address most recently filed with the Company, or to such other address
or addresses as either party shall have designated in writing to the other party
hereto.

 

(m)           Six Month Delay.  Notwithstanding anything herein to the contrary,
if the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) (or any successor thereto) on his Termination
Date, any payments hereunder that are triggered by termination of employment and
which are not exempt as separation pay under Treasury Regulation
Section 1.409A-1(b)(9) or as short-term deferral pay, shall not begin to be paid
until six months after his Termination Date, and at that time, the Executive
will receive in one lump sum payment of all the payments that would have
otherwise been paid to the Executive during the first six months following the
Executive’s Termination Date.  The Company shall determine, consistent with any
guidance issued under Code Section 409A, the portion of payments that are
required to be delayed, if any.

 

(n)           409A Compliance.  The Executive and the Company agree and confirm
that this Employment Agreement is intended by both parties to provide for
compensation that is exempt from Code Section 409A as separation pay (up to the
Code Section 409A limit) or as a short-term deferral, and to be compliant with
Code Section 409A with respect to additional severance compensation and bonus
compensation. This Agreement shall be interpreted, construed, and administered
in accordance with this

 

16

--------------------------------------------------------------------------------


 

agreed intent, provided that the Company does not promise or warrant any tax
treatment of compensation hereunder.  Executive is responsible for obtaining
advice regarding all questions to federal, state, or local income, estate,
payroll, or other tax consequences arising from participation herein.  This
Agreement shall not be amended or terminated in a manner that would accelerate
or delay payment of severance pay or bonus pay except as permitted under
Treasury Regulations under Code Section 409A.

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
this 6th day of January, 2012.

 

 

TEXAS ROADHOUSE MANAGEMENT CORP.

 

 

 

By:

/s/ W. Kent Taylor

 

 

W. Kent Taylor

 

 

Chairman, Chief Executive Officer

 

 

 

 

 

G. PRICE COOPER, IV

 

 

 

/s/ G. Price Cooper, IV

 

17

--------------------------------------------------------------------------------
